DETAILED ACTION
This office action is in response to communication filed on April 3, 2021.

Response to Amendment
Amendments filed on April 3, 2021 have been entered.
Claims 1-10 have been cancelled (see Election/Restrictions section below).
Claims 11 and 17 have been amended.
Claims 23-24 and 26-28 remain cancelled.
Claims 29 and 31 have been cancelled.
Claims 11-22, 25, 30 and 32 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 13), filed on 04/03/2021, with respect to the rejection of claims 11-22, 25, 30 and 32 under 35 U.S.C. 101 have been fully considered. In view of the amendments, the rejection has been withdrawn. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., analysis of alcoholic beverage parameters such as pH, sugar content and alcohol content), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
step 2A of the Subject Matter Eligibility Test, claim 17 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., analysis of alcoholic beverage parameters such as pH, sugar content and alcohol content), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 12-16, 18-22, 25, 30 and 32, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to a non-elected group without traverse (see Response to Election/Restriction filed on 04/17/2018).  Accordingly, claims 1-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darren Gardner (Reg. No. 54113), applicant’s representative, on 04/12/2021.

Regarding claims 1-10.
They have been cancelled as they were directed to a non-elected group, the election being made without traverse.

Regarding claim 11.
Claim language “(E) performing a quantification procedure on the determined range to determine one or more values for one or more of pH, sugar content and alcohol content for the determined range” is replaced by “(E) performing a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest 
Claim language “(b) applying the at least one equation on the spectroscopic data to determine the one or more values for one or more of pH, sugar content and alcohol content from the spectroscopic data” is replaced by “(b) applying the at least one equation on the spectroscopic data to determine the one or more values for the at least one parameter of interest 

Regarding claim 17.
Claim language “(c) perform a quantification procedure on the determined range to determine one or more values for one or more of pH, sugar content and alcohol content for the determined range” is replaced by “(c) perform a quantification procedure on the e at least one parameter of interest 
Claim language “(i) retrieving at least one equation from a quantification calibrations models library …” is replaced by “(i) retrieving at least one equation from a quantification calibration models library …”
Claim language “(ii) applying the retrieved at least one equation for the spectroscopic data to determine the one or more values for one or more of pH, sugar content and alcohol content from the spectroscopic data” is replaced by “(ii) applying the retrieved at least one equation for the spectroscopic data to determine the one or more values for the at least one parameter of interest 

Regarding claim 21.
Claim language is replaced by “The system of claim 20 wherein the data processor is configured to repeat the steps of executing the universal calibration model, executing the parameter membership classifier model, and filtering the spectroscopic data until the first range determined by the universal calibration model is equal to the second range determined by the parameter membership classifier model”.

Regarding claim 25.
Claim language is replaced by “The system of claim 17 wherein the at least one spectroscopic probe sensor comprises a light source and a light sensor for detecting light from the liquid product”.

Allowable Subject Matter 
Claims 11-22, 25, 30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11. (currently amended)
Adachi (US 5351198 A) discloses:
A method for analyzing a product (col. 1, lines 10-16: a method for analyzing a sample is disclosed) comprising:
(A) obtaining, by a spectroscopic probe sensor (Fig. 1, item 2 – “analytical portion of a Fourier transformation infrared spectrometer (FTIR)”), spectroscopic data from the product (col. 1, lines 18-24, 51-55: interferogram of a sample is measured in the analytical portion of the FTIR); 
(B) transmitting the spectroscopic data from the spectroscopic probe sensor to a data processor (Fig. 1, item 3 – “data-treating portion”; col. 1, lines 34-40: spectrum data is transferred to data-treating portion of FTIR, which includes a computer, for analysis); 
(D) performing a range determining procedure for at least one parameter of the one or more parameters of interest that determines a range of parameter values for the at least one parameter of interest (col. 2, lines 52-56: sample’s ingredients and their concentration ranges are determined based on a quantitative analytical method (see Abstract)).

Lundstedt (US 7194369 B2) teaches:
a material from which a property value is evaluated can be in a liquid form);
(C) receiving a selection by the data processor of one or more parameters of interest for the spectroscopic data (col. 25, lines 38-50: examiner interprets that properties of interest are selected from selectable menu for analysis).

Benes (US 20080218733 A1) teaches:
wherein the liquid product is an alcoholic beverage, and wherein the one or more parameters of interest comprise one or more of pH, sugar content and alcohol content ([0015]-[0016]: determination of alcoholic content of alcoholic beverages (see [0114]) using spectroscopic data is performed).

Nordlund (US 20040000653 A1) teaches:
wherein the liquid product is an alcoholic beverage, wherein the one or more parameters of interest comprise one or more of pH, sugar content and alcohol content ([0045]: determination of alcoholic content of beer using spectroscopic data is performed).

Yuta (US 20100145896 A1) teaches:
(F) wherein the range determining procedure comprises: (a) executing a universal calibration model that estimates a first range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest; and (b) executing a parameter membership classifier model that a second range of parameter values that the  multiple prediction models can be applied to classify the unknown sample, with the models taking different forms such as discriminant functions (a parameter membership classifier model) or regression equation (universal calibration model) (see [0064])).

The closest prior art of record: Adachi (US 5351198 A), Lundstedt (US 7194369 B2), Benes (US 20080218733 A1), Nordlund (US 20040000653 A1), Yuta (US 20100145896 A1), Cabib (US 5991028 A) and Yuta (US 20090222390 A1), taken individually or in combination, fail to teach or suggest:
“(E) performing a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest for the determined range; 
(G) wherein the quantification procedure comprises:
(a) retrieving at least one equation for calculating the at least one parameter of interest, wherein the at least one equation is dependent on the determined range for the at least one parameter of interest; 
(b) applying the at least one equation on the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 17. (currently amended)
Adachi (US 5351198 A) discloses:
an apparatus for analyzing a sample is disclosed) comprising:
(A) at least one spectroscopic probe sensor (Fig. 1, item 2 – “analytical portion of a Fourier transformation infrared spectrometer (FTIR)”) for obtaining spectroscopic data of the product (col. 1, lines 18-24, 51-55: interferogram of a sample is measured in the analytical portion of the FTIR); 
(B) a data processor (Fig. 1, item 3 – “data-treating portion”) programmed to: 
(a) receive the spectroscopic data from the at least one spectroscopic probe sensor (col. 1, lines 34-40: spectrum data is transferred to data-treating portion of FTIR, which includes a computer, for analysis); and
(b) perform a range determining procedure for at least one parameter of the one or more parameters of interest that determines a range of parameter values for the at least one parameter of interest (col. 2, lines 52-56: sample’s ingredients and their concentration ranges are determined based on a quantitative analytical method (see Abstract)).

Lundstedt (US 7194369 B2) teaches:
a liquid product (col. 23, lines 48-58: a material from which a property value is evaluated can be in a liquid form);
(a) receive a selection of one or more parameters of interest (col. 25, lines 38-50: examiner interprets that properties of interest are selected from selectable menu for analysis).


wherein the liquid product is an alcoholic beverage, and wherein the one or more parameters of interest comprise one or more of pH, sugar content and alcohol content ([0015]-[0016]: determination of alcoholic content of alcoholic beverages (see [0114]) using spectroscopic data is performed).

Nordlund (US 20040000653 A1) teaches:
wherein the liquid product is an alcoholic beverage, wherein the one or more parameters of interest comprise one or more of pH, sugar content and alcohol content ([0045]: determination of alcoholic content of beer using spectroscopic data is performed).

Yuta (US 20100145896 A1) teaches:
(d) wherein the range determining procedure comprises: (i) executing a universal calibration model that estimates a first range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest; and (ii) executing a parameter membership classifier model that determines a second range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest ([0078]: multiple prediction models can be applied to classify the unknown sample, with the models taking different forms such as discriminant functions (a parameter membership classifier model) or regression equation (universal calibration model) (see [0064])).


“(c) perform a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest for the determined range; 
(e) wherein the quantification procedure comprises:  
(i) retrieving at least one equation from a quantification calibrations models library for calculating the at least one parameter of interest, wherein the at least one equation is dependent on the determined range for the at least one parameter of interest; 
(ii) applying the retrieved at least one equation for the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 12-16, 18-22, 25, 30 and 32.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lendl; Bernhard, US 6737651 B1, Method of infrared-optically determining the concentration of at least one analyte in a liquid
Reference discloses estimation of alcohol and sugar contents in samples using infrared data.
LEVELS G H W et al., US 20150060674 A1, Device for determining concentration of e.g. ethanol in beer, has first polarization filter positioned between light source and liquid sample and second polarization filter positioned between liquid sample and spectrometer
Reference discloses estimation of alcohol concentration in liquid samples using spectrometers.
Simon; Wilhelm, US 5374562 A, Process for the determination of alcohols in liquid or gaseous samples
Reference discloses determination of alcohol content in liquids such as alcoholic beverages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857